19-22285-rdd         Doc 61      Filed 11/18/19       Entered 11/18/19 14:04:58      Main Document
                                                     Pg 1 of 16


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                            Chapter 11

        73 Empire Development LLC                                Case no. 19-22285

                                    Debtor.
--------------------------------------------------------x

NOTICE OF HEARING ON RENEWED APPLICATION FOR FINAL COMPENSATION

               PLEASE TAKE NOTICE, that a hearing will be held before the Honorable Robert
D. Drain at the United States Bankruptcy Court, 300 Quarropas Street, White Plains, NY
10601−5008, on January 8, 2019 at 10:00 a.m., or as soon thereafter as counsel can be heard, to
consider the request for (a) final compensation of Backenroth Frankel & Krinsky, LLP, counsel to
the Debtor, for $84,402 in fees, plus disbursements of $1,717 for a total of $86,819, and that the
Debtor pay that amount, less the $12,500 pre-petition retainer, leaving a net amount to be paid of
$73,619.

              PLEASE TAKE FURTHER NOTICE, that objections shall be filed with the Clerk
of the Bankruptcy Court, , 300 Quarropas Street, White Plains, NY 10601−5008, and served upon
the undersigned and the United States Trustee, U.S. Federal Office Building, 201 Varick Street,
Suite 1006, New York, NY 10014; so as to be received at least seven days prior to the hearing
date.

                PLEASE TAKE FURTHER NOTICE, that the fee application is available upon
request of the undersigned, and may also be obtained on the Bankruptcy Court’s internet site:
www.nyeb.uscourts.gov.

Dated: New York, New York
       November 18, 2019
                                                     BACKENROTH FRANKEL & KRINSKY, LLP
                                                     Attorneys for the Debtor

                                                     By: s/Mark A. Frankel
                                                            800 Third Avenue
                                                            New York, New York 10022
                                                            (212) 593-1100
                      19-22285-rdd         Doc 61       Filed 11/18/19    Entered 11/18/19 14:04:58     Main Document
                                                                         Pg 2 of 16


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                              Chapter 11

        73 Empire Development LLC                                  Case no. 19-22285

                                    Debtor.
--------------------------------------------------------x

                                    SUMMARY SHEET: BACKENROTH FRANKEL & KRINSKY, LLP


  Interim Fees Sought Interim Fees                      Interim Expenses      Interim Expenses    Fees Sought in this     Expenses Sought in
                      Awarded                           Sought                Awarded             Application             this Application
  -0-                        -0-                        -0-                   -0-                 $84,172                       $1,717

  Name of Professional             Year of Bar Admission       Hours Billed               Hourly Rate               Blended Hourly Rate

  Mark A Frankel                   1984                        124.5                      615                       618
  Abraham J. Backenroth            1977                        11.7                       650
19-22285-rdd          Doc 61     Filed 11/18/19       Entered 11/18/19 14:04:58    Main Document
                                                     Pg 3 of 16


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                       Chapter 11

        73 Empire Development LLC                           Case no. 19-22285

                                    Debtor.
--------------------------------------------------------x

        FINAL APPLICATION FOR ALLOWANCE OF COMPENSATION AND
        REIMBURSEMENT OF EXPENSES OF BACKENROTH FRANKEL &
        KRINSKY, LLP, PURSUANT TO SECTION 330 OF THE BANKRUPTCY
        CODE -- RENEWED_______________________________________________


                  Backenroth Frankel & Krinsky, LLP ("BFK" or "Applicant"), attorneys for 73

Empire Development LLC (the "Debtor"), as and for its final application for allowance of

compensation and reimbursement of expenses for the period of February 21, 2019 through

October 9, 2019, under §330 of the Bankruptcy code, respectfully represents as follows:

                                                APPLICATION

                 1.       On February 21, 2019, the Debtor filed a Chapter 11 petition under Title 11

of the United States Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”).

                 2.       As of the filing date, the Debtor owned a ground lease (“Ground Lease”)

dated December 16, 2013 on the real property at 73 Empire Boulevard, Brooklyn, New York

11225 (the “Property”). The Property is The Property is a 30,000 square foot development site..

The initial term of the Ground Lease expires in 2062. The ground lessor is MDL Equipment

Development LLC (“Ground Lessor@). Based on discussions with real estate investors, the Debtor

believed the value of the Ground Lease is about $6,000,000.

                 3.       The Ground Lease is triple net under section 2.2, and section 4.2 requires

the Debtor to spend no less than $3,000,000 to build a retail only or mixed-use building (the
19-22285-rdd        Doc 61   Filed 11/18/19     Entered 11/18/19 14:04:58      Main Document
                                               Pg 4 of 16


"Improvements"). Initially, the Debtor retained two architects, a demolition and construction

company, an expeditor, a structural engineer, a surveying service and zoning counsel, and

expended approximately $500,000 to implement the Improvements. The Debtor also obtained

financial assurances from investors who agreed to provide the financial capital to complete the

Improvements.

               4.       Section 4.6(viii) of the Ground Lease required the Debtor to complete

construction within 30 months, by June 2016. The Ground Lessor, however, did not initially insist

upon completion by the deadline – until the Ground Lessor’s principal passed away and control

was transferred to his children.

               5.      The Ground Lease does not contain a "time is of the essence" provision for

the Improvements. And the Improvements could not be completed within 30 months, much less 30

days. The Ground Lessor waited two years in which to purportedly invoke its rights under the

Ground Lease. The Debtor believes this to be a waiver and the Landlord is estopped from

demanding immediate performance.

               6.      The Debtor’s goal was to complete the Improvements, but the Ground

Lessor interfered with the Debtor’s funding.

               7.      Under section 10 of the Ground Lease, the Debtor may assign or sublet the

Property with the Ground Lessor’s consent, “which may not unreasonably” be withheld or

delayed.

               8.      In November and December 2017, the Debtor notified the Ground Lessor of

its intention to assign the Ground Lease and, documented that the new members have a net worth

exceeding $300,000,000 and paid the required legal fee for the Ground Lessor’s review.
                                                  2
19-22285-rdd        Doc 61     Filed 11/18/19    Entered 11/18/19 14:04:58        Main Document
                                                Pg 5 of 16


               9.      In March 2018, the Ground Lessor denied the request based on unspecified

defaults under the Ground Lease, and followed up in April 2018 with a 30 day notice to cure, the

primary default being the failure to complete construction in June 2016.

               10.     Section 11.1(b) of the Ground Lease provides that upon notice of default,

the Debtor “shall commence to take steps to remedy same within thirty (30) days after Landlord

shall have given to Tenant a written notice specifying the same or having so commenced shall

thereafter fail to proceed.”

               11.     Here, the Ground Lessor allowed two years to pass during which it

encouraged the Debtor to invest large amounts of money in the Property. But for the Landlord’s

interference, the Debtor had the funds to cure and the contractors in place to effectuate a cure.

               12.     The Ground Lessor instead attempted to terminate the Ground Lease under

New York landlord tenant law. The Supreme Court denied the Debtor a Yellowstone injunction

and the Ground Lessor asserts that the Debtor may no longer cure.

               13.     The Debtor filed this case to preserve the Lease under the Bankruptcy Code.

Specifically, under Second Circuit authority, a long-term ground lease such as the Debtor’s

Ground Lease is not treated as lease under the Bankruptcy Code subject to the rules for lease

assumption. In re PCH Associates, 804 F.2d 193 (2d. Cir. 1986).

               14.     The Debtor made its motion to obtain a determination from this Court

whether the Ground Lease is a true lease. This Court held that the Ground Lease is a true lease.

               15.     Meanwhile, the stay was lifted to permit the Landlord to proceed in the New

York state courts to obtain a determination whether the Landlord is entitled to terminate the


                                                   3
19-22285-rdd        Doc 61   Filed 11/18/19      Entered 11/18/19 14:04:58         Main Document
                                                Pg 6 of 16


Ground Lease. The State Court ruled for the Landlord and the Landlord, therefore is entitled to

evict the Debtor.

               16.     Since the Property is vacant, no rent has been collected and the Debtor has

no other assets. Aside from funds contributed by the Debtor’s member, the Debtor had no funds

to pay administrative claims such as ground lease rent and legal fees. From that source,

substantial funds were paid to the Landlord for administrative rent, but no funds were paid to any

other administrative creditor.

               17.     An application was filed with the Court to retain Backenroth Frankel &

Krinsky, LLP as counsel to the Debtor.

               18.     BFK assisted the Debtor by drafting pleadings, attending court hearings,

and negotiating with creditors and the Debtor’s insiders to accomplish the results set forth above,

BFK also assisted the Debtor in fulfilling its obligations under the Bankruptcy Code including the

retention of counsel, opening new bank accounts, obtaining a bar date, drafting and filing

operating reports, attending status conferences, making and responding to motions, coordinating

adjournments of hearings, preparing for and attending meetings with the United States Trustee,

and responding to general creditor inquiries.

               19.     For BFK to fulfill its responsibilities to the Debtor and its creditors, it was

necessary for BFK to expend $84,172 in time charges and $1,717 in disbursements, for a total of

$85,889 calculated as follows:




                                                   4
     19-22285-rdd     Doc 61     Filed 11/18/19     Entered 11/18/19 14:04:58      Main Document
                                                   Pg 7 of 16



Name of              Year of Bar            Hours Billed          Hourly Rate           Total
Professional         Admission
Mark A. Frankel      1984                   136.2                 $615                  $76,568

Abraham J.           1977                   11.7                  $650                  $7,605
Backenroth
Disbursements                                                                           $1,717 Chapter 11
                                                                                        filing fee
Grand Total                                                                             $85,889



                   20.      A schedule of time charges is annexed as Schedule A.

                   21.      A breakdown of the time charges follows for the period follows:


                     Project Category                                Total Hours      Total Fees
      Case Administration                                            .2               123
      Claims Administration and Objections                           .4                 246
      Meeting of Creditors – United States Trustee                   10.9             6703
      Plan and Disclosure Statement                                  34.1               20,971
      Asset Disposition – Lease Issues                               48               29,569
      Fee & Employment Applications                                  .2                 123
      Business Operations                                            .5               308




                                                      5
19-22285-rdd      Doc 61     Filed 11/18/19    Entered 11/18/19 14:04:58           Main Document
                                              Pg 8 of 16


                                          CONCLUSION

               WHEREFORE, Applicant respectfully request that the fees and disbursements be

awarded in the total amount of $85,889, and that the Debtor be authorized to pay that amount to

the Applicant, less the $12,500 post-petition retainer amounts paid, leaving a net amount to be

paid of $73,389, and that the Court grant such other, further and different relief as is just and

proper.


Dated: New York, New York
       November 18, 2019

                                               BACKENROTH FRANKEL & KRINSKY, LLP
                                               Attorneys for the Debtor

                                       By:    /s/ Mark Frankel
                                              800 Third Avenue, 11th Floor
                                              New York, New York 10022
                                              (212) 593-1100




                                                   6
19-22285-rdd          Doc 61     Filed 11/18/19      Entered 11/18/19 14:04:58    Main Document
                                                    Pg 9 of 16


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                       Chapter 11

        73 Empire Development LLC                           Case no. 19-22285

                                    Debtor.
--------------------------------------------------------x


                                 CERTIFICATE OF PROFESSIONAL


                 In accordance with the Guidelines for Fees and Disbursements for

Professionals In the SOUTHERN District of New York Bankruptcy Cases (the "Guidelines"),

Mark Frankel, a member of the firm of Backenroth, Frankel & Krinsky, LLP, 800 Third Avenue,

New York, New York 10022 (the "Applicant"), hereby certifies as follows:

                 1.       I have read the foregoing Application for Final Allowance of

Compensation and Reimbursement of Expenses by Counsel for the Debtor (the "Application").

                 2.       To the best of my knowledge, information and belief formed after

reasonable inquiry, the fees and disbursements sought fall within the Amended Guidelines and

the UST Guidelines for fee applications, except as specifically noted in this certification and

described in the fee application.

                 3.       Except to the extent that fees or disbursements are prohibited by these

Amended Guidelines or the UST Guidelines, the fees and disbursements sought are billed at

rates and in accordance with practices customarily employed by the applicant and generally

accepted by the applicant’s clients.
19-22285-rdd        Doc 61   Filed 11/18/19 Entered 11/18/19 14:04:58             Main Document
                                           Pg 10 of 16


               4.       In providing a reimbursable service, the applicant does not make a profit

on the service, whether the service is performed by the applicant in-house or through a third

party.

               5.       The debtor has been provided with periodic statements of fees and

disbursements accrued.

               6.       A list of professionals and paraprofessionals providing services, their

respective billing rates, the aggregate hours spent by each professional and paraprofessional, a

general description of services rendered, a reasonably detailed breakdown of the disbursements

incurred and an explanation of billing practices is incorporated into the attached fee application.

BFK professionals and paraprofessionals providing services record their time

contemporaneously on a daily basis in increments of one tenth of an hour with a description of

the services formed.

               7.       The debtor has been provided with a copy of the relevant fee application at

least 14 days before the date set by the court or any applicable rules for filing fee applications.

Dated: New York, New York
       November 18, 2019


                                               s/ Mark Frankel




                                                  2
19-22285-rdd        Doc 61       Filed 11/18/19 Entered 11/18/19 14:04:58       Main Document
                                               Pg 11 of 16


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                       Chapter 11

        73 Empire Development LLC                           Case no. 19-22285

                                    Debtor.
--------------------------------------------------------x

                ORDER GRANTING APPLICATION FOR ALLOWANCE
          OF FINAL COMPENSATION AND REIMBURSEMENT OF EXPENSES


                 Upon the application (the "Application") of Backenroth Frankel & Krinsky, LLP

("BFK"), attorneys for the Debtor, for allowance of final compensation and reimbursement of

expenses for professional services rendered and expenses incurred during this Chapter 11 case,

and upon the hearing held before this Court on November 4, 2019, and after due deliberation,

and consideration sufficient cause appearing therefore, it is



                 ORDERED that the Application be, and it hereby is, granted to the extent set forth

in the Schedule annexed hereto, and that the Debtor pay that amount, less the $12,500 pre-

petition retainer, leaving a net amount to be paid of $73,389.
                19-22285-rdd     Doc 61     Filed 11/18/19 Entered 11/18/19 14:04:58             Main Document
                                                          Pg 12 of 16


Case No.: 19-22285

 Case Name: 73 Empire Development LLC                                                                                Schedule A


                                              FINAL APPLICATION TOTALS
                                           February 21, 2019 through October 9, 2019


     (1)               (2)             (3)         (4)           (5)                 (7)         (8)                 (9)
   Applicant    Date/Document     Interim fees    Fees     Fees to be Paid    Total Fees to be   Interim      Expenses to be
                   Number of     Requested on    Allowed   for Current Fee          Paid         Expenses     Paid for Current
                   Application    Application                   Period                           Requested      Fee Period
 Backenroth     November 18,     N/A             N/A       $84,172           $84,172             N/A         $1,717
 Frankel &      2019
 Krinsky, LLP   Docket No. ___
                First & Final
                Application
                 19-22285-rdd   Doc 61    Filed 11/18/19 Entered 11/18/19 14:04:58        Main Document
                                                        Pg 13 of 16


Case No.: 19-22285

Case Name: 73 Empire Development LLC
                                                                                                                  Schedule B


                                             FINAL APPLICATION TOTALS
                                          February 21, 2019 through October 9, 2019

           (1)                      (2)                      (3)                       (4)                      (5)
        Applicant          Total Fees Requested        Total Fees Paid      Total Expenses Requested   Total Expenses Paid
   Backenroth Frankel &           $84,172                 $84,172                    $1,717                   $1,717
      Krinsky, LLP




Revised September 2011           DATE ON WHICH ORDER WAS SIGNED:                          INITIALS: ______ USBJ
    19-22285-rdd
73 Empire
                         Doc 61         Filed 11/18/19 Entered 11/18/19 14:04:58                          Main Document
                                                      Pg 14 of 16

MAF 4/24/2019     Review proposed business plan (.4); o/c AJB re same (.3); t/c client re           0.9       $553.50    AA
                  same (.2);


AJB 5/14/2019     conf with MF re motion on true lease issue (.4) emails re response to state       1.4       $910.00    AD
                  court proceedings (1.0)
MAF 5/9/2019      conditional lease assumption (.3); actions to determine character of lease        0.8       $492.00    AD
                  (.3); rent and insurance (.2)
MAF 5/10/2019     Teleconference client re status of lease issues in State Court                    0.1         $61.50   AD
MAF 5/14/2019     Research re True lease v sale (2.5); drafted motion to extend time to             4.4      $2,706.00   AD
                  assume lease (1.9)
MAF 5/15/2019     C/C state court counsel re lift stay order and litigation to re lease and         0.5       $307.50    AD
                  termination
MAF 5/16/2019     Research motion for declaratory judgement re true lease (4.5); email client       5.2      $3,198.00   AD
                  re valuation and loan and escrow (.3); o/c AJB re same (.4)
MAF   5/17/2019   Drafting declaratory judgment motion re true lease issues (3.9)                   3.9      $2,398.50   AD
MAF   5/21/2019   Revised motion on declaratory judgment and circulated to client                   2.0      $1,230.00   AD
MAF   5/28/2019   T/c client re motion re declaratory judgment lease (.4)                           0.4        $246.00   AD
MAF   5/31/2019   Teleconferences client re case strategy and motion re true lease                  0.5        $307.50   AD
MAF    6/4/2019   Teleconference client re exhibits for lease motion (.2); reviewed same (.5)       0.7        $430.50   AD
MAF    6/5/2019   Revising decl. judgment motion                                                    4.0      $2,460.00   AD
MAF    6/6/2019   Email MDL re True Lease motion (.2); drafted letter to court re same (.2);        0.8        $492.00   AD
                  t/c client re same (.4)
MAF 6/11/2019     Teleconferences client re motion to extend time (.2); reviewed obj re same        0.7       $430.50    AD
                  (.2); emails Lessor re obj (.3)
MAF   6/12/2019   C/C client re response to extend time motions                                     0.3       $184.50    AD
MAF   6/13/2019   Emails client re rent letter and conf funds                                       0.2       $123.00    AD
MAF   6/14/2019   Teleconferences client re 6/21 hearing (.3); o/c AJB re same (.2)                 0.5       $307.50    AD
MAF   6/18/2019   Email client re reply to obj to motion to extend (.3); reviewed documents         0.9       $553.50    AD
                  re same (.6)
MAF 6/20/2019     Prep for 6/21 hearing (.5); review and comment on exempt lease analysis           1.7      $1,045.50   AD
                  (1.0); t/c client re same (.2)
MAF 6/21/2019     To court on motions to extend                                                     2.0      $1,230.00   AD
MAF 6/26/2019     Reviewed Lessor comments to proposed order (.2); o/c Goldwasser re                0.4        $246.00   AD
                  same (.2)
MAF 6/28/2019     Emails re payment to MDL                                                          0.5       $307.50    AD
MAF 7/1/2019      Email client re ground lease payments (.1);research FL cases re true lease        1.2       $738.00    AD
                  (.9); email client re same (.2)
MAF 7/2/2019      Revised extend time and orders and email landlord lawyer re same                  0.3       $184.50    AD
MAF 7/8/2019      Revised and submitted extend time order (.3) t/c client re new expert             0.8       $492.00    AD
                  report (.3); reviewed charts re same (.2)
MAF 7/11/2019     Emails client re July rent                                                        0.3       $184.50    AD
MAF 7/16/2019     Teleconference _ re status of Ch. 11 (.3); reviewed and t/c client re same        0.8       $492.00    AD
                  (.5)
MAF 7/17/2019     O/C client re reply to obj to re characterization motion (.3); email client re    0.5       $307.50    AD
                  Lloyds insurance (.2)
MAF   7/22/2019   Prep for and to court on lease motion (4.0); t/c's client re same (.4)            4.4      $2,706.00   AD
MAF   8/30/2019   C/C client re contempt obj                                                        0.7        $430.50   AD
MAF    9/3/2019   Drafted filed and served objection to contempt motion                             2.9      $1,783.50   AD
MAF    9/6/2019   Reviewed reply and t/c's client re same                                           0.4        $246.00   AD
MAF   9/10/2019   To court on contempt                                                              3.0      $1,845.00   AD
MAF   9/11/2019   Reviewed contempt order                                                           0.1         $61.50   AD
MAF   9/16/2019   Email Friedman re order                                                           0.1         $61.50   AD
MAF   9/18/2019   Teleconference Mauro re bankruptcy court order and state court appeal             0.3        $184.50   AD
                  Mauro
MAF 9/23/2019     Email client re surrender of possession                                           0.1         $61.50   AD
MAF 10/8/2019     Teleconference Mauro re surrender letter                                          0.2        $123.00   AD
                  Total AD                                                                         48.0     $29,569.00
    19-22285-rdd
73 Empire
                          Doc 61        Filed 11/18/19 Entered 11/18/19 14:04:58                         Main Document
                                                      Pg 15 of 16



MAF 3/18/2019     Emails and t/c's client re IDI business plan and insurance                       0.5       $307.50    BO




MAF 2/21/2019     Revised and filed Ch. 11 petition (2.8); emails client re same (.2); t/c's       3.3      $2,029.50   CA
                  client re same (.3)
MAF 3/4/2019      Email landlord re insurance                                                      0.1         $61.50   CA
MAF 3/5/2019      Teleconference client re status                                                  0.1         $61.50   CA
MAF 3/7/2019      Drafting memo to client re Ch. 11 obligations (.5); research state court         2.0      $1,230.00   CA
                  pleadings for local rule affidavit (1.5)
MAF 3/8/2019      Reviewed and sent Ch. 11 memo to client                                          0.4       $246.00    CA
MAF 3/14/2019     Emails client re business plan (.1); drafted, filed and served adj notice re     0.5       $307.50    CA
                  341 (.4)
MAF    4/4/2019   Teleconference Barry Goldstein re tax returns                                    0.1         $61.50   CA
MAF   4/22/2019   Drafted and filed op reports 2/19-3/19                                           1.5        $922.50   CA
MAF   4/30/2019    t/c client insurance re coverage (.7); reviewed documents re same (.5)          1.2        $738.00   CA
MAF    5/7/2019   email client re insurance (.3)                                                   0.3        $184.50   CA
MAF   5/17/2019   Emails UST re insurance and DIP checks (.8)                                      0.8        $492.00   CA
MAF   5/28/2019   Filed AOS (.1)                                                                   0.1         $61.50   CA
MAF   6/17/2019   Teleconference UST re status                                                     0.1         $61.50   CA
MAF   6/25/2019   Email client re mediation                                                        0.1         $61.50   CA
MAF   6/27/2019   O/C client re case status                                                        2.0      $1,230.00   CA
MAF    8/2/2019   Teleconference Zipes re dismissal                                                0.1         $61.50   CA
MAF    8/6/2019   Email Friedman re dismissal (.1); t/c client re same (.1)                        0.2        $123.00   CA
MAF   8/27/2019   Drafted dismissal motion and email client re same                                2.9      $1,783.50   CA
MAF   8/29/2019   Email client re op reports (.1); email client re dismissal (.1); t/c court re    0.7        $430.50   CA
                  same (.1); filed and served same (.4)
                  Total CA                                                                        16.5     $10,147.50




MAF 3/7/2019      Draft bar date application (.3); email UST re same (.1);                         0.4       $246.00    CL

MAF 2/22/2019     Filed retention application (.2)                                                 0.2       $123.00    FF


MAF   3/11/2019   Email client re IDI                                                              0.1         $61.50   MC
MAF   3/12/2019   Drafting local rule affidavit and email client re same                           2.5      $1,537.50   MC
MAF   3/19/2019   Prep for and attendance at IDI                                                   4.5      $2,767.50   MC
MAF    4/2/2019   Prep for and to 341 meeting                                                      2.8      $1,722.00   MC
MAF   4/16/2019   Reviewed documents for US and sent to UST (.4); email client re same             0.5        $307.50   MC
                  (.1)
MAF 4/24/2019     Email client are UST document requests (.2)                                      0.2        $123.00   MC
MAF 4/29/2019     Teleconference client re 4/30 341 meeting                                        0.1         $61.50   MC
MAF 4/18/2019     Email UST re IDI documents (.2)                                                  0.2        $123.00   MC
                  Total MC                                                                        10.9      $6,703.50


MAF   3/13/2019   Drafting plan and disclosure statement and email client re same                  5.0      $3,075.00   P
MAF   4/11/2019   Email Goldwasser re UST demands and Ch. 11 plan                                  0.3        $184.50   P
MAF   4/18/2019   Emails client re Ch. 11 plan (.2);                                               0.2        $123.00   P
MAF    5/1/2019   Revised plan and disclosure statement (3.5); revised lift stay obj (3.5);        7.3      $4,489.50   P
                  emails client re same (.3)
MAF 5/3/2019      Drafted filed and served NOH re disclosure statement (1.2) emails parties        1.6       $984.00    P
                  and UST re same (.2); filed AOS re same (.2)
MAF 5/14/2019     Drafted motion to extend exclusivity (1.9)                                       1.9      $1,168.50   P
    19-22285-rdd
73 Empire
                          Doc 61       Filed 11/18/19 Entered 11/18/19 14:04:58                          Main Document
                                                     Pg 16 of 16

MAF 5/22/2019     Teleconference client re rent and plan                                           0.2        $123.00   P
MAF 5/28/2019     Teleconference client re plan strategy (.4)                                      0.4        $246.00   P
MAF 6/19/2019     Drafted filed and served reply to objection to extend time and disclosure        3.1      $1,906.50   P
                  statement
MAF   6/21/2019   To court on motions to extend                                                    2.0      $1,230.00   P
MAF   6/25/2019   Drafted order extending time and email Lessor re same                            0.5        $307.50   P
MAF   7/18/2019   Drafting reply to disclosure payment obj                                        11.0      $6,765.00   P
MAF   2/22/2019   T/c client re strategy for plan (.1)                                             0.1         $61.50   P
MAF   4/30/2019   Drafting Ch. 11 plan and disclosure statement (.5);                              0.5        $307.50   P
                  Total Plan                                                                      34.1     $20,971.50


AJB    5/8/2019   conf MF, review papers and prep for next day's hearing                           2.7      $1,755.00   RS
AJB    5/9/2019   To court (3.0), conf with Goldwasser and prep of memo re hearing (2.1),          7.6      $4,940.00   RS
                  review and modif of proposed order (2x) (2.5)
MAF 5/2/2019      Revised, filed and served plan, disclosure statement and lift stay objection     3.5      $2,152.50   RS
MAF 5/7/2019      Reviewed pleadings re 5/9/19 hearing and reply (2.9); o/c AJB re same            3.6      $2,214.00   RS
                  (.7);
MAF 5/8/2019      O/C client re 5/9 hearing (.5); o/c AJB re same (1.0); research re same          2.6      $1,599.00   RS
                  (1.1)
MAF 5/9/2019      O/C AJB re lift stay hearing (.4);                                               0.4        $246.00   RS
MAF 4/24/2019     Research re lift stay objection (1.8);                                           1.8      $1,107.00   RS
MAF 4/30/2019     drafting obj to lift stay motion (2.5);                                          2.5      $1,537.50   RS
                  Total Relief from Stay                                                          24.7     $15,551.00


                  Total MAF                                                                      124.5    $76,567.50
                  Total AJB                                                                       11.7     $7,605.00

                  Total                                                                          136.2    $84,172.50
